t c summary opinion united_states tax_court kelly chafin lim petitioner v commissioner of internal revenue respondent docket no 26924-17s filed date kelly chafin lim pro_se jay d adams and sarah e sexton martinez for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for after concessions by respondent2 and without regard to computational adjustments the sole issue for decision is whether a loan petitioner obtained from a deferred_compensation plan but defaulted on constitutes a taxable_distribution under sec_72 the court holds that it does to the extent stated herein all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent concedes that petitioner is not liable for the additional tax under sec_72 on early distributions from qualified_retirement_plans notably respondent did not determine such additional tax in the notice_of_deficiency but arguably asserted an increased deficiency based on the additional tax in his pretrial memorandum see sec_6214 in any event at trial respondent conceded any claim to the additional tax also at trial see infra p respondent conceded a modest portion of the distribution that gives rise to the deficiency he determined in the notice_of_deficiency background some of the facts have been stipulated and they are so found the court incorporates by reference the parties’ stipulation of facts and single accompanying exhibit petitioner resided in the state of illinois at the time that the petition was filed with the court petitioner worked as an office assistant and human services caseworker for the state of illinois from date through date by virtue of her employment with the state petitioner participated in a sec_457 deferred_compensation plan plan for which t rowe price retirement services inc t rowe price served as the custodian the plan permitted participants to apply for loans in date petitioner applied for and received a loan the promissory note determined the amount financed as follows amount given to you directly dollar_figure prepaid finance charge paid to creditor ie plan custodian amount financed big_number the accompanying federal truth-in-lending disclosure statement specified the following amount financed dollar_figure finance charge dollar_figure annual percentage rate total of payments dollar_figure payment schedule monthly payments of dollar_figure loan documents furnished to petitioner as the borrower at the time of her loan included the following paragraphs borrower understands that the occurrence of any of the following events shall be a default under this note a failure to pay any principal or interest when due if borrower defaults borrower understands that failure to cure the default by the time if any specified in the plan documents or the plan_loan procedures the total balance of the outstanding loan will be deemed to be a distribution to borrower which may be wholly or partially taxable borrower understands that there are special problems associated with loan defaults and that potential adverse tax consequences exist as a result of a default failure to make payments when due for any reason or if any default occurs as described herein then the loan will be in default if not repaid the defaulted loan amount will be reported to borrower and to the internal_revenue_service as taxable_income by letter dated date t rowe price advised petitioner that she was behind approximately payments and that your loan is delinquent and in danger of being in default the letter went on to advise petitioner your loan’s date of default as determined by the plan_sponsor ie the state of illinois is date petitioner did not cure the delinquency and she defaulted on her loan in during the life of the loan petitioner made a single monthly payment and the outstanding loan balance at the time of default was dollar_figure t rowe price sent petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for regarding the defaulted loan box gross distribution and box 2a taxable_amount of the form 1099-r listed dollar_figure as both the gross distribution and the taxable_amount petitioner timely filed a federal_income_tax return for on her return petitioner reported total income consisting of the following wages line dollar_figure taxable ira_distributions line 15b big_number taxable pension annuity amount line 16b total income line dollar_figure on line 16a gross pension annuity amount petitioner reported dollar_figure the record does not include a meaningful explanation of what either this amount or the amount on line 16b represents much less the rationale by which petitioner determined those amounts in any event the record is clear that petitioner only included the amount on line 16b in total income on line on her return petitioner reported a total_tax liability of dollar_figure claimed withholding from her wages of dollar_figure and received a refund of the difference ie dollar_figure after examining petitioner’ sec_2015 return respondent determined a deficiency in tax of dollar_figure the only substantive adjustment giving rise to the deficiency was an adjustment of dollar_figure based on the defaulted loan and the form 1099-r issued by t rowe price in a timely filed petition petitioner commenced the present case challenging respondent’s deficiency determination at trial respondent conceded that the dollar_figure adjustment was overstated in that it failed to account for the one payment that petitioner did make in respect of her loan see supra note a burden_of_proof and burden of production discussion as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that those determinations are erroneous rule a 503_us_79 290_us_111 however in an unreported income case the commissioner is obliged to introduce at least a minimal evidentiary foundation before the presumption of correctness will attach e g 100_f3d_1308 7th cir aff’g t c memo 596_f2d_358 9th cir rev’g 67_tc_672 rivas v commissioner tcmemo_2016_158 at such an evidentiary foundation exists in the present case as the record clearly demonstrates that petitioner was employed by the state of illinois throughout participated in the plan applied for and obtained a loan from that plan and defaulted on that loan and that the plan custodian issued a form 1099-r regarding petitioner’s default in addition sec_7491 may serve to place the burden_of_proof on the commissioner if the taxpayer introduces credible_evidence and satisfies certain other requirements petitioner did not allege that sec_7491 applies nor did she introduce credible_evidence or otherwise satisfy the requirements of sec_7491 accordingly that section does not apply and petitioner bears the burden_of_proof finally sec_6201 places the burden of production on the commissioner if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return filed with the commissioner by a third party and the taxpayer has fully cooperated with the commissioner including providing within a reasonable period of time access to and inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested by the commissioner petitioner did not allege that sec_6201 applies but more importantly petitioner did not assert a reasonable dispute with respect to the form 1099-r that t rowe price filed with respondent nor does the record suggest that she fully cooperated with him as respondent was obliged to issue a subpoena duces tecum to t rowe price in order to obtain relevant documentation regarding petitioner’s account with the plan and her loan in sum respondent does not bear the burden of production but even if he did that burden was satisfied by respondent’s introduction of evidence in the form of the documents subpoenaed from t rowe price b deemed_distribution gross_income includes all ‘accessions to wealth clearly realized and over which the taxpayers have complete dominion ’ 366_us_213 quoting 348_us_426 perhaps emblematic of petitioner’s lack of cooperation in this case was her refusal to stipulate to her income_tax return also respondent’s concession of the very modest portion of the amount of the defaulted loan occurred only after the court questioned respondent’s counsel about the consequence of petitioner’s making one payment in respect of her loan see sec_61 thus gross_income includes but is not limited to items such as compensation annuities income from life_insurance and endowment contracts and pensions sec_61 further sec_457 provides that a ny amount of compensation deferred under an eligible_deferred_compensation_plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such income or other income is paid to the participant or other beneficiary insofar as the taxation of a loan from a deferred_compensation plan is concerned sec_72 provides the applicable rules for decision accordingly we turn our attention to that section as a general_rule sec_72 provides that if a participant or beneficiary receives directly or indirectly any amount as a loan from a qualified_employer_plan then that amount shall be treated as having been received by such individual as a distribution under that plan see generally martinez v commissioner tcmemo_2016_182 at plotkin v commissioner tcmemo_2001_71 slip op pincite and cases cited thereat for purposes of this rule an eligible_deferred_compensation_plan is defined by sec_457 as a plan established and maintained by an eligible_employer having certain specified characteristics in turn sec_457 defines eligible_employer to include a state there is no issue in the present case that the plan was an eligible_deferred_compensation_plan within the meaning of sec_457 a qualified_employer_plan includes a government_plan sec_72 and a government_plan includes any plan whether or not qualified established and maintained for its employees by a state sec_72 therefore as a government_plan the plan constitutes a qualified_employer_plan from the foregoing it follows that the making of a loan from a qualified_employer_plan gives rise to a deemed_distribution that is taxable for the year in which the loan is received however sec_72 provides an exception for certain loans thus as relevant herein given the value of petitioner’s account in the plan the mere making of a loan that does not exceed the greater of one-half of the nonforfeitable accrued_benefit of the employee under the plan or dollar_figure that is repayable within five years and that provides for substantially level amortization with payments not less frequent than quarterly does not give rise to a deemed_distribution see sec_72 b i c although a loan may initially satisfy the requirements of sec_72 at the time that it is made a deemed_distribution may nevertheless occur subsequently because of the failure to repay the loan consistent with the loan agreement eg because of the failure to amortize the loan on a substantially level basis sec_72 accordingly if a default occurs a distribution is deemed to occur at that time in the amount of the then-outstanding balance of the loan in the present case there is no dispute that petitioner defaulted on the plan_loan in because of her failure to make the requisite payment within the cure period the record demonstrates that the balance due at the time of the default was dollar_figure thus pursuant to sec_72 a distribution is deemed to have been made at such time and in such amount and pursuant to sec_457 the distribution is taxable for it is no answer to the foregoing that petitioner did not receive a taxable_distribution because she was merely borrowing her own money although it is true that loan proceeds do not generally constitute gross_income and even if a loan is made for a worthwhile purpose any such contention would ignore the fact that petitioner borrowed pretax dollars ie compensation that had not previously been taxed accordingly the defaulted loan from petitioner’ sec_457 plan account became taxable pursuant to sec_72 in the same manner that a distribution from it would have been taxable if petitioner had simply closed the account and withdrawn the balance therein in each instance the amount distributed would be taxable pursuant to sec_457 because it represented income that had not previously been taxed finally the court has considered petitioner’s remaining arguments and find them to be irrelevant or without merit to reflect the court’s disposition of the disputed issue as well as respondent’s concession decision will be entered under rule
